DETAILED ACTION
Response to Amendment
The following is in response to the applicants’ submission (e.g. amendment, remarks, etc.) filed on July 23, 2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The Access Code provided on the Request to Retrieve Electronic Priority Application(s) filed on February 15, 2021 allows the office to retrieve a certified copy of the priority document.

Claim Rejections - 35 USC § 103
Claims 1, 2 and 5 through 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2011/0278269 to Gold et al (hereinafter “Gold”) in view of the teachings of U.S. Publication 2015/0156886 to Wang et al (hereinafter “Wang”) and U.S. Publication 2015/0201500 to Shinar et al (hereinafter “Shinar”).
Claim 1:  Gold discloses a method for repairing a fine line, comprising:
1)    filling metal particles (e.g. 272) in a defect (e.g. 252) of a circuit board by deposition (e.g. 100, Fig. 3E, ¶ [0043]); 

wherein in step 1), after the metal particles are filled in the defect, a light-transmitting plate (e.g. 270) covers the defect (e.g. in Figs. 3E to 3H, ¶ [0044]), and a downward force [either gravity or from laser] is applied to the light-transmitting plate; and
in step 2), during the irradiation by the laser, the laser is focused on the metal particles under the light-transmitting plate (e.g. ¶¶ [0043] to [0049]).
Claim 5:  Gold further discloses that in step 2), an arc-shaped protrusion [e.g. peak of 270 from its variation in thickness, H3, in Fig. 3E] is provided at an upper surface of the light-transmitting plate; when the metal particles are irradiated using the laser, the laser is focused on the metal particles under the light-transmitting plate through the arc-shaped protrusion (e.g. ¶ [0045]).
Claim 10:  Gold further discloses that the metal particles are irradiated by the laser in step 2), the laser is pulsed laser with a wavelength of 5-20 µm; a pulse width of the pulsed laser is in the order of nanoseconds; and the laser is a multiple pulse-type laser (e.g. ¶ [0056]).
The metal particles of Gold are at the micro level to repair a conductive circuit as the metal particles extend past or over a top surface of the circuit board as residual metal particles (e.g. Fig. 3H, ¶¶ [0042] to [0045]).  
Gold does not mention that the metal particles are at the nano scale level as nano metal particles.  Gold also does not teach cleaning a surface of the circuit board to remove residual nano metal particles on parts of the circuit board where metallurgical bonding is not performed, thereby completing line repairing of the circuit board, and the use of a spray nozzle to deposit the nano metal particles with a solvent as part of a liquid [as required in Claim 1].
Wang discloses a similar concept of conductor repair by filling nano metal particles (40) in a defect (30, Figs. 2D to 2E) through deposition where the nano metal particles are added in a solvent as part of a liquid (e.g. ¶ [0093]).  The use of nano metal particles provides improved properties of the conductive circuit, e.g. better adhesion, scratch resistance, etc. (e.g. ¶ [0029]).  The filling step of Wang is done by deposition to form residual nano metal particles on parts [top surface] of or over the circuit board where metallurgical bonding is not performed [in the defect].  Wang additionally discloses an overall cleaning process such that subsequent to filling, cleaning [wiping] a surface of the circuit board to remove excess residual nano metal particles on the parts [top surface] of the circuit board, thereby completing line repairing and providing a circuit pattern where the remaining nano metal particles are only left in the defect (e.g. Figs. 2E to 2F, ¶¶ [0093], [0094).
Claim 2:  Wang further discloses, as part of the overall cleaning process, cleaning the surface of the circuit board using an organic solution (e.g. foam polyurethane, ¶ [0109]); and heating the circuit board according to the degree of removal of the residual nano metal particles to further increase conductivity (e.g. ¶ [0097]).
Claims 6 through 9:  Wang further discloses that the nano metal particles can be coated (polymerized) with a number of selected polymers (e.g. ¶¶ [0100], [0101]); 
where the nano metal particles can be a mixture of nano-sized particles of different particles sizes, or where at least two particle sizes can be of the same particle size, all within the range of 5 to 500 nm (e.g. ¶ [0105]); and wherein the nano metal particles are linear (e.g. ¶ [0102]); and
wherein the nano metal particles are nano-silver particles (e.g. ¶ [0098]).
First, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the composition or make-up of the nano metal particles of Gold can be modified to be a liquid in which the composition of nano metal particles are part of a solvent, as taught by Wang, to achieve the very same purpose of depositing metal particles into a defect, and/or to provide improved properties (e.g. better adhesion, etc.) of the conductive circuit.
Second, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the overall cleaning process of Wang, to the manufacturing process of Gold, particularly after filling, to remove any excess residual nano metal particles on parts of the circuit board to further improve conductivity.  Such a modification to Gold would further include utilizing the organic solution, heating, coating, nano metal particle sizes and compositions taught by Wang.
Lastly regarding Claim 6, it would have been an obvious matter of design choice to choose any desired composition of coating for the nano metal particles since applicants’ have not disclosed that the claimed composition of “polyvinylpyrrolidone” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any of the polymers taught by Wang.
Shinar discloses a deposition process for metal particles at the nano scale or micro scale as part of a liquid.  A spray nozzle is what is actually used to accurately deposit the liquid that includes the nano metal particles, as the use of such a spray nozzle has a whole host of advantages, e.g. to prevent the liquid from reversing back during deposition, anti-flashing, to prevent the forming of irregular droplets, etc. (e.g. ¶ [0266]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Gold and Wang by adding a spray nozzle to deposit the nano metal particles as a liquid, as taught by Shinar, to provide an accurate means for depositing the nano metal particles and for anyone, or all, of the advantages taught by Shinar.

Response to Arguments
Applicant's arguments filed as part of the submission, have been fully considered but they are not persuasive. The applicants’ urge that the prior art does not teach “wherein a liquid…drip nozzle” (lines 2-4 of Claim 1) on pages 5 to 7 of the submission.
The examiner notes that these limitations have been addressed in the above rejection, having been met in light of the teachings of Wang and Shinar.

Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment filed as part of the submission has necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896